Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered January 7, 1993, convicting him of sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of error in the jury selection process is not preserved for appellate review (see, People v Wade, 209 AD2d 733; People v Morales, 168 AD2d 85), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s sentence is not excessive (see, People v *488Suitte, 90 AD2d 80). Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.